Exhibit 10.1

June 18, 2012

Edward C. Hauck

Senior Executive Vice President and

Chief Operating Officer

S&T Bank

800 Philadelphia Street

Indiana, PA 15701

Dear Ed:

The Board of Directors has asked me to accept on its behalf your decision to
retire as Senior Executive Vice President and Chief Operating Officer of S&T
Bancorp and S&T Bank (together, the “Bank”) effective March 29, 2013. This
letter agreement (this “agreement”) sets forth the terms of your transition to
retirement and your eligibility for certain benefits upon your retirement.

1. Employment During Transition to Retirement. From the date of this agreement
until your retirement on March 29, 2013, you will continue to serve in your
current capacity as Senior Executive Vice President and Chief Operating Officer
on a full-time schedule to be mutually agreed upon between you and the Bank and
at such work locations as mutually agreed upon between you and the Bank from
time to time.

2. Eligibility Under Supplemental Health Coverage Plan. Following your
retirement on March 29, 2013, you (and your spouse) will be covered by the S&T
Bancorp, Inc. Supplemental Health Coverage Plan (the “SHCP”) under which you
will be eligible for continued medical coverage subject to the terms and
conditions of the SHCP, except that paragraph 8 of the SHCP will not apply. By
signing this letter agreement, you acknowledge that you have read the SHCP and
agree to its terms and conditions (as modified by the preceding sentence).

3. Certain Restrictive Covenants.

(a) You agree that while SHCP coverage is available to you after your retirement
(not taking into account any loss of SHCP coverage due to your electing coverage
under another employer’s medical plan, your non-payment of required premiums, or
other actions on your part), you will not, directly or indirectly:

(i) become involved in any manner (as an employee, director, or otherwise) with
any commercial bank or savings institution headquartered in, or that has
branches or conducts operations in, any of the counties within the Commonwealth
of Pennsylvania in which the Bank conducts operations as of the date of this
agreement or the date of your retirement, provided that clause (i) shall not
apply to bar you from providing consulting services to any commercial bank or
savings institution;



--------------------------------------------------------------------------------

(ii) solicit business of the same or similar type being carried on by the Bank
from any person or entity known by you to be a customer of the Bank, whether or
not you had personal contact with such person or entity by reason of your
employment with the Bank; or

(iii) whether for yourself or any other person or entity, solicit, employ, or
otherwise engage as an employee, independent contractor, or otherwise, any
employee of the Bank or induce or attempt to induce any employee of the Bank to
terminate his or her employment with the Bank.

(b) Upon your termination of your service with the Bank, you will return to the
Bank any Bank property you have in your possession and any confidential
information or documents you have in your possession, including but not limited
to computers, reports, manuals and any other documents or property provided by
the Bank or its affiliates or developed by you in whole or in part in connection
with your employment by the Bank or its affiliates. In addition, unless required
by law, you will not disclose to others or use for any purpose (other than for
the benefit of the Bank while employed by the Bank) any of the Bank’s
confidential information, including but not limited to projections and budgets,
business plans, or information about customers and vendors.

(c) You acknowledge and agree that the performance by you, and the enforcement
by the Bank, of this paragraph 3 will cause no undue hardship on you and that
you are receiving adequate consideration for your agreement to the terms of this
paragraph 3. You also acknowledge and agree that the services you provide (and
have provided) to the Bank are personal and unique and that the Bank would be
irreparably harmed if you were to engage in conduct prohibited by this
agreement. If you breach any of your obligations under this agreement, (i) your
coverage under the SHCP will immediately terminate and the Bank will be entitled
to recover prior payments provided to you under the SHCP and (ii) the Bank will
be entitled to obtain all other available relief, including immediate injunctive
relief.

4. Judicial Modification. If any provision of this agreement is held to be
unenforceable, then this agreement will be deemed amended to the extent
necessary to render the otherwise unenforceable provision, and the rest of the
agreement, valid and enforceable. If a court declines to amend this agreement as
provided herein, the invalidity or unenforceability of any provision of this
agreement shall not affect the validity or enforceability of the remaining
provisions, which shall be enforced as if the offending provision had not been
included in this agreement.

5. Successors and Assigns. This agreement will inure to the benefit of and be
binding upon you, your legal representatives and estate, and the Bank, its
successors and assigns, including any successor by merger, consolidation or
otherwise.

6. Entire Agreement. This agreement embodies the complete agreement and
understanding between the parties hereto relating to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way; provided,

 

- 2 -



--------------------------------------------------------------------------------

however, and for sake of clarity, this agreement does not alter your status as
an at-will employee and the Bank retains the right to terminate your employment
at any time for any reason or for no reason.

7. Amendment. This agreement may not be modified or amended, except by written
agreement between the parties hereto.

8. Counterparts. This agreement may be executed by the parties hereto in
counterpart, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

9. Governing Law. This agreement shall be governed by and construed and enforced
in accordance with the laws of the Commonwealth of Pennsylvania without
reference to conflicts of law principles, except to the extent governed by
federal law in which case federal law shall govern.

The Board would like to express its appreciation for your outstanding record of
achievement for the Bank over the past 38 plus years and wishes you all the best
in the future.

 

Very truly yours, /s/ Todd D. Brice Todd D. Brice, President and CEO On behalf
of S&T Bancorp and S&T Bank

 

Agreed and accepted as of the date first above written

/s/ Edward C. Hauck

Edward C. Hauck

 

- 3 -